9. EC-Cariforum States Economic Partnership Agreement (vote)
- Madam President, regarding Amendment 13, to be added after paragraph 22, I would like to have this amendment considered as an addition instead of as a replacement of the original text. On that condition, we could support it.
In fact, if you allow me, this same amendment and exactly the same proposal from my group would apply to one amendment in almost every report we need to vote on. I do not know whether I can read a list of those amendments, or if you want me to stand up in each case with exactly the same request. It is up to you.
Mr Guardans Cambó, we will take this as a test case. I have to ask those who proposed the amendment if they are in agreement with your addition.
- Madam President, the answer is 'yes'.
(The oral amendment was accepted.)
- Before the vote on Amendment 2:
- Madam President, I have an oral amendment here to Amendment 2, namely the deletion of the last sentence for the sake of accuracy, because it is not accurate any more. We would delete the sentence 'Considers that this monitoring should start after the adoption of each interim EPA'. This does not apply in this case. This is a full EPA, not an interim EPA, so for reasons of factual reality we would like to delete this sentence.